Citation Nr: 0517746	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-02 573	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a right thumb fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from September 1962 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, granted 
entitlement to service connection for the residuals of a 
right thumb fracture and assigned a noncompensable evaluation 
thereto.  The veteran appealed that rating decision, 
asserting that his right thumb disability should be assigned 
a compensable evaluation based on loss of motion and weakness 
in the thumb of his dominant hand.

In June 2003, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, with the name and address of 
Dr. Samuel E. Palmer on that form.  The veteran submitted a 
letter with that authorization form informing VA that Dr. 
Palmer treated the veteran for his right thumb disability.  
The RO did not make any attempt to obtain Dr. Palmer's 
records and the veteran's authorization for release of 
information, by its terms, expired 180 days after the veteran 
executed it.

The Board first considered this appeal in July 2004 and 
remanded the issue here on appeal so that the veteran's 
treatment records could be obtained.  As the June 2003 
authorization to obtain records from Dr. Palmer had expired, 
the Appeals Management Center (AMC) in Washington, DC had no 
choice but to obtain updated authorization to obtain these 
records.  Regrettably, neither the Board's July 2004 remand 
nor the July 2004 letter from the AMC to the veteran, 
requesting that he identify all non-VA doctors and medical 
care facilities that treated him for his thumb disability 
since 1996 and provide authorization to obtain their records, 
explained that his previous authorization for release of 
information had expired.  Unfortunately, the veteran did not 
respond to this letter.  

Pursuant to 38 C.F.R. Section 3.159(c)(1), VA is required to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, including private 
treatment records.  Reasonable efforts will generally consist 
of an initial request for records.  

In this case, after the veteran clearly identified records 
for VA to obtain in June 2003 and completed the appropriate 
form giving VA the authority to obtain the records, VA did 
not make a reasonable effort to obtain the records identified 
and has at no time explained to the veteran that the 
authorization supplied by him in June 2003 expired.  Given 
these facts, the Board concludes that, even though the 
veteran did not respond to VA's most recent request for 
information and authorization to obtain records, he should be 
given another opportunity to provide current authorization to 
obtain Dr. Palmer's records. 

Because the veteran is currently assigned a noncompensable 
evaluation for the residuals of his right thumb fracture and 
the identified treatment records could provide the grounds 
upon which an increased rating could be granted, a remand to 
obtain the identified records is required to comply with VA's 
duty to assist as set forth at 38 C.F.R. Section 3.159(c)(1).  
Upon remand, the veteran should be specifically advised that 
the June 2003 authorization form of record has expired and a 
new authorization is required for VA to obtain these private 
records.

Therefore, this matter is REMANDED to the RO via the AMC for 
the following action:

1.  Advise the veteran that his 2003 
authorization for VA to obtain treatment 
records from Dr. Samuel E. Palmer is 
expired and request an updated 
authorization.  If the requested 
authorization is received, obtain 
treatment records from 1996 forward from 
Dr. Palmer and associate those records 
with the veteran's claims folder.  If the 
records cannot be obtained, the record 
should contain documentation of why the 
records are unavailable and the efforts 
taken by VA to obtain said records.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




